Allowable Subject Matter
Claims 1-2, 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest a protective head covering having first and second cover portions, the first being rectangular and fastenable around the neck of an animal and the second being curvilinear and fastenable around the ears of the animal. Specifically, wherein the protective head covering includes three fasteners, the first fastener being located on an outer side of the first cover portion near the tangential edge of the second cover portion, the second fastener being on the second cover portion, and a third fastener on an inner side of the first cover portion, the first fastener being attachable to the second fastener and the third fastener being attachable to the second fastener with all the details as claimed.
Haught (US 9931190) teaches a similar protective cover for the head and ears of an animal including first and second portions, however Haught fails to teach or suggest first, second, or third fasteners to allow for adjustable fastening around the head and ears of the animal.
The prior art of record Poznick (US 20150052661) teaches a foldable first and second fastening arrangement on hood, however, it fails to teach or suggest the inclusion of a third fastener on the inner surface of the hood.
The further prior art of record Kerrigan (US 6571745) teaches a known strap fastener, but fails to teach protective covering for the head and ears of an animal, however, there is no teaching or suggestion in Kerrigan to add the third fastener to the inner side of such a covering, such a modification would be undue hindsight reconstruction.
The prior art of record Seabrooke (WO 2014/078937) teaches a head and ear covering for an animal including first and second adjustable strap fasteners, however, Seabrooke also fails to teach a third fastener to the inner side of such a covering.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The further prior arts of record are noted because they pertain to protective coverings for humans or animals and fastening arrangements on those coverings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619